PER CURIAM.
We reverse the order dismissing the cause for failure to prosecute and remand with instructions to reinstate. It was error to dismiss under the provisions of Rule 1.420(e), Florida Rules of Civil Procedure, because the record reveals sufficient meaningful activity on the part of appellant within the year preceding the motion and order of dismissal for failure to prosecute. Gelb v. Miranda, 456 So.2d 548, 549 (Fla. 3d DCA 1984); American Salvage and Jobbing Co. v. Salomon, 367 So.2d 716, 717 (Fla. 3d DCA 1979); Philips v. Marshall Berwick Chevrolet, Inc., 467 So.2d 1068, 1069 (Fla. 4th DCA 1985).
REVERSED and REMANDED.
DOWNEY and WALDEN, JJ., concur.
LETTS, J., dissents with opinion.